 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    DEREK ALLEN LEWIS,
                                                 NO. 1:19-CV-3218-TOR
 8                              Plaintiff,
                                                 ORDER OF DISMISSAL WITHOUT
 9           v.                                  PREJUDICE

10    YAKIMA COUNTY, YAKIMA
      COUNTY JAIL, OFFICER
11    GOETTSCH and OFFICER L.
      MERRIMAN,
12
                               Defendants.
13

14         BEFORE THE COURT is the Court’s Order to Comply with Filing Fee

15   Requirements. ECF No. 8. The Court has reviewed the record and files herein,

16   and is fully informed. For the reasons discussed below, this action is dismissed

17   without prejudice.

18         Plaintiff mailed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983

19   from the Yakima County Jail on August 5, 2019, which was not received until

20   September 16, 2019. ECF No. 1-2. Plaintiff sought leave to proceed in forma




        ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1   pauperis but did not sign his application as required by Rule 11(a), Federal Rules

 2   of Civil Procedure. ECF No. 2 at 2.

 3            By letter dated September 16, 2019, the Clerk of Court advised Plaintiff of

 4   this deficiency and directed him to sign and return the signature page of his in

 5   forma pauperis application. ECF No. 5. This letter and accompanying document

 6   were initially addressed to Plaintiff at the Yakima County Jail, but were

 7   electronically regenerated to Plaintiff at the Washington Corrections Center on

 8   September 17, 2019. ECF No. 6. On September 24, 2019, the Court was notified

 9   that Plaintiff was housed at the Monroe Correctional Complex. ECF No. 7.

10            Plaintiff did not cure the deficiency of his omitted signature and the Court

11   struck his application to proceed in forma pauperis pursuant to Rule 11(a). ECF

12   No. 8. The Court then advised Plaintiff that he must either pay the applicable fee

13   of $400.00 ($350.00 filing fee, plus $50.00 administrative fee) or comply with the

14   in forma pauperis statute, 28 U.S.C. § 1915(a)(2). Id. The Court warned Plaintiff

15   that unless he filed a completed a signed Declaration and Application to proceed in

16   forma pauperis within 21 days or alternatively, paid the full $400.00 filing fee, his

17   case would be dismissed. No filing fee or in forma pauperis application has been

18   filed.

19            Parties filing actions in the United States District Court are required to pay

20   filing fees. 28 U.S.C. § 1914(a). An action may proceed without the immediate




        ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
 1   payment of a filing fee only upon granting of in forma pauperis status. See 28

 2   U.S.C. § 1915. Failure to pay the statutory filing fee will result in dismissal of

 3   these actions without prejudice. See Olivares v. Marshall, 59 F.3d 109, 112 (9th

 4   Cir. 1995) (district court has authority to dismiss without prejudice prisoner

 5   complaint for failure to pay partial filing fee); In re Perroton, 958 F.2d 889, 890

 6   (9th Cir. 1992) (affirming dismissal of appeal of pro se litigant for failure to pay

 7   required filing fees).

 8   ACCORDINGLY, IT IS HEREBY ORDERED:

 9         This action is DISMISSED without prejudice for failing to pay the filing fee

10   or filing a properly completed Application to Proceed In Forma Pauperis pursuant

11   to 28 U.S.C. §§ 1914(a) and 1915(a).

12         The District Court Executive is directed to enter this Order, enter judgment

13   accordingly, furnish a copy to Plaintiff, and CLOSE the file.

14         DATED January 15, 2020.

15

16                                   THOMAS O. RICE
                              Chief United States District Judge
17

18

19

20




        ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 3
